THE J. M. SMUCKER COMPANY

DEFERRED STOCK UNITS AGREEMENT
(For Non-U.S. Taxpayers)
[(With Dividend Equivalents)]

WHEREAS,        (the “Grantee”) is an employee of The J. M. Smucker Company, an
Ohio corporation (the “Company”), or one of its Subsidiaries; and

WHEREAS, the execution of an a greement in the form hereof (this “Agreement”)
has been authorized by a resolution of the Executive Compensation Committee (the
“Committee”) of the Board, pursuant to The J. M. Smucker Company 2010 Equity and
Incentive Compensation Plan (the “Plan”), as of        (the “Date of Grant”);

NOW, THEREFORE, the Company hereby grants to the Grantee        Deferred Stock
Units (the “Deferred Stock Units”), effective as of the Date of Grant, subject
to the terms and conditions of the Plan and the following additional terms,
conditions, limitations and restrictions.

ARTICLE I

DEFINITIONS

All terms used herein with initial capital letters and not otherwise defined
herein that are defined in the Plan shall have the meanings assigned to them in
the Plan.

ARTICLE II

CERTAIN TERMS OF THE DEFERRED STOCK UNITS



1.   Grant of Deferred Stock Units. The Deferred Stock Units covered by this
Agreement are granted to the Grantee effective on the Date of Grant and are
subject to and granted upon the terms, conditions and restrictions set forth in
this Agreement and in the Plan. The Deferred Stock Units shall become vested in
accordance with Article II, Section 3 hereof. Each Deferred Stock Unit shall
represent the right to receive one Common Share when the Deferred Stock Unit
vests and shall at all times be equal in value to one hypothetical Common Share.
The Deferred Stock Units will be credited to the Grantee in an account
established for the Grantee until payment in accordance with Article II,
Section 4 hereof.



2.   Restrictions on Transfer of Deferred Stock Units. Neither the Deferred
Stock Units granted hereby [(and any applicable dividend equivalents)], nor any
interest therein or in the Common Shares related thereto, shall be transferable
prior to payment other than by will or pursuant to the laws of descent and
distribution (or to a designated beneficiary in the event of the Grantee’s
death).



3.   Vesting of Deferred Stock Units.



  (a)   The Deferred Stock Units shall become vested on the fourth anniversary
of the Date of Grant, which such date will be        (the “Vesting Date”), if
the Grantee shall have remained in the continuous employ of the Company or a
Subsidiary during that four-year period. Any Deferred Stock Units not vested
will be forfeited, except as provided in Article II, Section 3(b) below.
Deferred Stock Units may also be forfeited in the event the Committee determines
the Grantee has engaged in Detrimental Activity as such term is defined in the
Plan.



  (b)   Notwithstanding the provisions of Article II, Section 3(a), all of the
Deferred Stock Units shall immediately become nonforfeitable if (i) the Grantee
dies or becomes permanently disabled while in the employ of the Company or a
Subsidiary during the four-year period from the Date of Grant, (ii) at any time
during the four-year period from the Date of Grant, the Grantee is age 60 with
at least ten years of service with the Company, or (iii) a Change in Control
occurs during the four-year period from the Date of Grant while the Grantee is
employed by the Company or a Subsidiary (each, a “Vesting Event”).



4.   Issuance of the Common Shares.



  (a)   The Company will issue to the Grantee the Common Shares underlying the
vested Deferred Stock Units as soon as practicable, but not later than 10 days,
after the Vesting Date or, if earlier, upon the occurrence of a Vesting Event.



  (b)   Except to the extent permitted by the Company and the Plan, no Common
Shares may be issued to the Grantee at a time earlier than otherwise expressly
provided in this Agreement.



  (c)   The Company’s obligations to the Grantee with respect to the Deferred
Stock Units will be satisfied in full upon the issuance of the Common Shares
corresponding to such Deferred Stock Units.



5.   Dividend, Voting and Other Rights.



  (a)   The Grantee shall have no rights of ownership in the Deferred Stock
Units [except for a right to dividend equivalents payable in cash on a current
basis on the Common Shares underlying the Deferred Stock Units as provided in
Article II, Section 5(b) below (“dividend equivalents”), ]and shall have [no
right to dividends and ]no right to vote Deferred Stock Units until the date on
which the Common Shares underlying the Deferred Stock Units are transferred to
the Grantee pursuant to Article II, Section 4 above.



      [(b) Subject to the forfeiture of Deferred Stock Units as provided for in
this Agreement, the Company shall pay the Grantee dividend equivalents on the
Common Shares underlying the Deferred Stock Units on a current basis in cash as
if such Common Shares were actually issued to the Grantee.]



      ([c]) The obligations of the Company under this Agreement will be merely
that of an unfunded and unsecured promise of the Company to deliver Common
Shares in the future, and the rights of the Grantee will be no greater than that
of an unsecured general creditor. No assets of the Company will be held or set
aside as security for the obligations of the Company under this Agreement.

ARTICLE III

GENERAL PROVISIONS



6.   Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal, state and foreign securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.



7.   Compliance with Section 409A of the Code. To the extent that the Grantee is
or becomes subject to payment of U.S. tax, then appropriate adjustments may be
made if necessary to make the awards comply with (or be exempt from)
Section 409A of the Code. Reference to Section 409A of the Code will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.



8.   Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold federal, state, local or foreign taxes in connection with
the Deferred Stock Units[, any applicable dividend equivalents] or the issuance
of Common Shares pursuant to this Agreement, and the amounts available to the
Company or such Subsidiary for such withholding are insufficient, it will be a
condition to the issuance of such Common Shares that the Grantee make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. The Grantee hereby elects to satisfy this
withholding obligation by having withheld, from the Common Shares otherwise
deliverable to the Grantee, Common Shares having a value equal to the amount
required to be withheld. The Common Shares so retained shall be credited against
such withholding requirement at the Market Value per Share on the date of such
retention. In no event, however, shall the Company withhold Common Shares for
payment of taxes in excess of the minimum amount of taxes required to be
withheld.



9.   Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Grantee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of the (a) transfer of
his employment among the Company and its Subsidiaries or (b) a leave of absence
approved by a duly constituted officer of the Company or a Subsidiary.



10.   Right to Terminate Employment. No provision of this Agreement shall limit
in any way whatsoever any right that the Company or a Subsidiary may otherwise
have to terminate the employment of the Grantee at any time. Nothing herein
shall be deemed to create a contract or a right to employment with respect to
the Grantee.



11.   Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement, or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.



12.   Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall impair the rights of the Grantee
under this Agreement without the Grantee’s consent; further provided, however,
that the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any regulations
promulgated thereunder.



13.   Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.



14.   Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Deferred Stock Units.



15.   Nature of Grant. The Grantee agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Deferred Stock Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of Deferred Stock Units,
or benefits in substitution of Deferred Stock Units, even if Deferred Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future Deferred Stock Unit grants will be at the sole discretion of the
Company; (d) participation in the Plan is voluntary; (e) the Deferred Stock
Units are not a part of normal or expected pay package for any purposes; (f) if
he or she is a Covered Employee, within the meaning of the Company’s Clawback of
Incentive Compensation Policy (the “Policy”), he or she acknowledges and accepts
the terms and conditions of the Policy as in effect on the Date of Grant; and
(g) in consideration of the grant of Deferred Stock Units, no claim or
entitlement to compensation or damages will be created by any termination of the
Deferred Stock Units or diminution in value of the Deferred Stock Units, and the
Grantee releases the Company and its Subsidiaries from any such claim that may
arise. If any such claim is found by a court of competent jurisdiction to have
been created, then, by signing this Agreement, the Grantee will be deemed
irrevocably to have waived the Grantee’s entitlement to pursue such claim.



16.   Data Privacy. The Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan. The Grantee understands that
the Company and its Subsidiaries hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Grantee: the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Common Shares or directorships held in the Company,
details of all options or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the purpose of implementing, administering and managing the Plan (“Data”). The
Grantee understands that Data may be transferred to third parties assisting in
the implementation, administration and management of the Plan, including [List
administrator(s)], that these recipients may be located in the Grantee’s country
or elsewhere (including countries outside of the European Union or the European
Economic Area, such as the United States of America), and that the recipient’s
country may have different data privacy laws and protections than those that
apply in the Grantee’s country. The Grantee understands that the Grantee may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Grantee’s local human resources representative. The
Grantee authorizes these recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
            shares acquired upon the vesting of the Deferred Stock Units. The
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage the Grantee’s participation in the Plan and in
accordance with local law. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusing or withdrawing the Grantee’s consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee hereby understands that the Grantee may contact the Grantee’s local
human resources representative.



17.   Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Deferred Stock Units and the Grantee’s participation in
the Plan, or future awards that may be granted under the Plan, by electronic
means or to request the Grantee’s consent to participate in the Plan by
electronic means. The Grantee consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.



18.   Governing Law. This Agreement is made under, and shall be governed by and
construed in accordance with the internal substantive laws of the State of Ohio.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

1

This Agreement is executed by the Company as of the _____ day of __________.

THE J. M. SMUCKER COMPANY

      

         
By:
  —
Title:
  —

The undersigned hereby acknowledges receipt of an executed original of this
Agreement, together with a copy of the prospectus for the Plan, dated     ,
summarizing key provisions of the Plan, and accepts the award of Deferred Stock
Units granted hereunder on the terms and conditions set forth herein and in the
Plan.

Date:              

Grantee:       

2